       Case 1:20-cv-00328-SKO Document 21 Filed 08/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL LEE THORNBERRY,                          Case No. 1:20-cv-00328-SKO (PC)

12                        Plaintiff,                  ORDER GRANTING IN PART MOTION
                                                      FOR EXTENSION OF TIME TO FILE
13             v.                                     RESPONSIVE PLEADING
14    WILEY,                                          (Doc. 20)
15                        Defendant.
16

17            Defendant moves for an extension of time to file a responsive pleading to Plaintiff’s

18   complaint. (Doc. 20.) The deadline is currently August 9, 2021. The time for Plaintiff to file an

19   opposition or a statement of non-opposition to Defendant’s motion has not yet passed, see Local

20   Rule 230(l); however, the Court deems neither necessary here because it finds good cause to grant

21   a 60-day extension of time.

22            Accordingly, Defendant’s motion is GRANTED in part. Defendant shall have until

23   October 8, 2021, to file a responsive pleading to Plaintiff’s operative complaint (Doc. 14).

24
     IT IS SO ORDERED.
25

26   Dated:     August 9, 2021                                    /s/ Sheila K. Oberto                .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
